Citation Nr: 1015448	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for brain tumor meningioma 
claimed as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This decision was issued to the Veteran 
and his service representative in March 2006.  An RO hearing 
was held on the Veteran's appeal in May 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was not exposed to ionizing radiation during 
active service as a participant in radiation-risk activities.

3.  The competent medical evidence shows that the Veteran's 
brain tumor meningioma was removed surgically in February 
2005 and has not reoccurred.


CONCLUSION OF LAW

Brain tumor meningioma was not caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in September 2005 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, an October 2006 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Although the October 2006 letter was not issued before the 
adverse decision on appeal, this timing defect was cured by a 
readjudication of the case in December 2006 and May 2007.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, 
no further development is required with respect to the duty 
to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for brain tumor meningioma.  The 
National Personnel Records Center (NPRC) notified VA in 
September 2005 that there was no official record that the 
Veteran had been exposed to ionizing radiation during 
service.  Moreover, the post-service evidence does not 
indicate any current complaints or treatment referable to 
brain tumor meningioma until several decades following 
service separation.  Furthermore, it appears that the 
Veteran's brain tumor meningioma was removed surgically in 
February 2005 and has not reoccurred.  For all of these 
reasons, the evidence does not indicate that the claimed 
disability may be related to active service such as to 
require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a May 2007 RO hearing.  The 
Board has reviewed such statements carefully and concludes 
that no available outstanding evidence has been identified.  
The Board also has perused the medical records for references 
to additional treatment reports not of record but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he developed a brain tumor 
meningioma as a result of in-service ionizing radiation 
exposure.  He contends that his in-service duties as a radio 
repairman exposed him to ionizing radiation from the radios 
that he operated during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A Veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the Veteran could demonstrate 
that his or her disease is among the 15 types of cancer which 
are presumptively service connected pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show 
that the disease is on the list of "radiogenic diseases" 
enumerated in 38 C.F.R. § 3.311(b) which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection of a 
disease claimed to have been caused by ionizing radiation can 
be established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while 
serving on active duty, participated in a "radiation risk 
activity," which is defined, in turn, as having participated 
in the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, or whose service included onsite 
participation in atmospheric nuclear testing.  38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran 
has one of the 15 presumptive diseases contained in § 
1112(c)(2), such disease shall be considered to have incurred 
in or been aggravated by active service, despite the fact 
that no record of evidence of such disease during a period of 
such service.  38 U.S.C.A. § 1112(c).

When it is determined that (1) a Veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946 or onsite participation in atmospheric 
nuclear testing; (2) the Veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest 5 or more years after exposure, before adjudication 
of the claim, it must be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
specific enumerated procedures contained in § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for brain 
tumor meningioma as due to ionizing radiation exposure.  
Initially, the Board notes that brain tumors are among the 
15 types of cancer which are presumptively service connected, 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309, 
based on in-service ionizing radiation exposure.  See 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309.  Brain tumors also 
are considered a "radiogenic disease" for which service 
connection may be available under 38 C.F.R. § 3.311 provided 
the other requirements in § 3.311 for service connection are 
met.  See 38 C.F.R. § 3.311.  Here, development of the 
Veteran's claim under § 3.311 was not required because there 
was no evidence that the Veteran participated in a recognized 
radiation risk activity or otherwise was a radiation-exposed 
Veteran during active service.  The Veteran does not contend, 
and the evidence does not show, that he participated in the 
occupation of Hiroshima or Nagasaki or in atmospheric nuclear 
testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  
Instead, the Veteran contends that he was exposed to ionizing 
radiation during active service while operating radios as 
part of his duties as a radio operator.  The Board 
acknowledges that the Veteran's DD Form 214 shows that his 
military occupational specialty (MOS) was radio relay and 
carrier attendant.  NPRC confirmed in September 2005 that 
there was no official record showing that the Veteran was 
exposed to ionizing radiation during active service, however.  
Absent evidence of in-service ionizing radiation exposure, 
the Board finds that the Veteran is not a radiation-exposed 
Veteran and did not participate in a radiation risk activity 
during active service.  Although the Veteran was diagnosed as 
having brain tumor meningioma in February 2005 while 
hospitalized at a private facility, service connection for 
brain tumor meningioma is not warranted on a presumptive 
service connection basis or as a radiogenic disease.

The Veteran also is not entitled to service connection for 
brain tumor meningioma on a direct service connection basis.  
The Board acknowledges that the Veteran was diagnosed as 
having brain tumor meningioma while hospitalized at a private 
facility in February 2005.  At that time, the Veteran's brain 
tumor was removed surgically through an 11-hour craniotomy 
surgery.  Subsequent private outpatient treatment records 
dated in May 2005, including a private magnetic resonance 
imaging (MRI) scan of the Veteran's brain, do not show that 
the Veteran's brain tumor meningioma had reoccurred.  None of 
the Veteran's private treating physicians who saw him at the 
time that his brain tumor meningioma was discovered or who 
treated him after his brain tumor had been removed surgically 
in February 2005 related it to active service or any incident 
of such service, including his claimed in-service ionizing 
radiation exposure.  The Board notes in this regard that the 
Veteran did not report an in-service history of ionizing 
radiation exposure to any of the private treating physicians 
who saw him while he was hospitalized in February 2005 for 
treatment of his brain tumor meningioma or who treated him 
after he was discharged from the hospital and followed on an 
outpatient basis.

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998).  The medical articles submitted by the 
Veteran in this case were not accompanied by the opinion of 
any medical expert linking his brain tumor meningioma to 
active service. Thus, the medical articles submitted by the 
Veteran are insufficient to establish the medical nexus 
opinion required for causation.  See Sacks, 11 Vet. App. at 
317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to brain tumor meningioma which could be attributed to 
active service, the Board finds that service connection for 
brain tumor meningioma is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran has not shown 
that he has the expertise required to diagnose brain tumor 
meningioma.  Nor is the Veteran competent to offer an opinion 
regarding any causal relationship between brain tumor 
meningioma and active service.  Again, there is no 
documentation of any findings with respect to the Veteran's 
alleged in-service ionizing radiation exposure.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no nexus between the brain tumor meningioma and 
active service and no current disability due to brain tumor 
meningioma.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for brain tumor meningioma 
as due to ionizing radiation exposure is denied.



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


